— Order unanimously reversed, with costs, and motion denied. Memorandum: Special Term erroneously granted defendants’ motion for summary judgment dismissing plaintiff’s complaint in this medical malpractice action. “When reviewing a motion for summary judgment the focus of the court’s concern is issue finding, not issue determination, and the affidavits should be scrutinized carefully in the light most favorable to the party opposing the motion”. (Goldstein v County of Monroe, 77 AD2d 232, 236; Renda v Frazer, 75 AD2d 490.) The affidavit of Dr. Sidney S. Weinstein submitted by plaintiff raises questions of fact as to whether defendants’ treatment of plaintiff was in accordance with acceptable medical standards in the community. (Appeal from order of Supreme Court, Monroe County, Smith, J. — summary judgment.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Moule, JJ.